PER CURIAM.
Larry Jordan appeals from the district court’s order dismissing his 42 U.S.C. § 1983 (2000) action for failure to comply with the court’s order directing Jordan to amend his complaint. We have reviewed the record and find no reversible error. In the briefing order, Jordan was warned that this court would not consider issues not specifically raised in his informal brief. See 4th Cir. R. 34(b). Nonetheless, Jordan’s informal brief does not challenge the grounds for the district court’s dismissal of his complaint, but instead addresses the merits of his claims. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.